The State




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                    Monday, March 16, 2015

                                      No. 04-14-00783-CR

                                    Joseph Thomas GABAY,
                                           Appellant
                                              v.
                                     The STATE of Texas,
                                            Appellee

                 From the 216th Judicial District Court, Kendall County, Texas
                                    Trial Court No. 5442
                        Honorable N. Keith Williams, Judge Presiding

                                         ORDER
        By order dated February 3, 2015, this appeal was abated to the trial court for the entry of
a written order containing findings of fact and conclusions of law in compliance with TEX. CODE
CRIM. PROC. ANN. art. 38.22, §6.

        On March 2, 2015, appellant filed a motion to withdraw this court’s order abating the
appeal and a motion to dismiss the appeal for lack of jurisdiction. On March 5, 2015, appellant
filed a motion to withdraw the motion appellant filed on March 2, 2015. The motion filed on
March 5, 2015 is GRANTED, and the motion filed on March 2, 2015 is MOOT.

       On March 16, 2015, a supplemental clerk’s record containing the trial court’s findings of
fact and conclusions of law was filed. It is therefore ORDERED that this appeal is
REINSTATED on the docket of this court. Appellant’s brief must be filed in this court no later
than April 15, 2015.

                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of March, 2015.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court